 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 MICHAEL RAPAPORT and MICHAEL DAVID
 PRODUCTIONS, INC.,

                Plaintiffs,
                                                  O R D E R
           - against -
                                              18 Civ. 8783 (NRB)
 BARSTOOL SPORTS, INC., ADAM SMITH,
 KEVIN CLANCY, ERIC NATHAN, and DAVID
 PORTNOY,

                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     On November 18, 2019, the Court granted the parties leave to

file cross-motions for summary judgment and directed them to confer

on a “four-part briefing schedule” agreeable to both sides.        ECF

No. 72.   On November 21, 2019, the parties called the Court to

clarify the meaning of a “four-part briefing schedule.”            The

parties were told that it meant that there would be a total of

four briefs filed: (1) plaintiffs’ motion for summary judgment,

(2) defendants’ motion for summary judgment and opposition to

plaintiffs’ motion for summary judgment, (3) plaintiffs’ reply to

defendants’ opposition to plaintiffs’ motion for summary judgment

and opposition to defendants’ motion for summary judgment, and (4)

defendants’ reply to plaintiffs’ opposition to defendants’ motion

for summary judgment.    On November 27, 2019, the parties submitted

                                  1
a proposed briefing schedule, titled “Stipulation and Proposed

Order Extending Case Deadlines and Setting Four-Part Briefing

Schedule,” which included a recital that acknowledged the Court’s

directive for a “‘four-part briefing schedule’” and set four dates

for the parties to submit their briefs.                   See ECF No. 73. On

December 3, 2019, the Court endorsed the proposed briefing schedule

with slight modifications to the four proposed due dates.                  See ECF

No. 74.

      Yesterday, defendants filed their motion for summary judgment

and   opposition    to   plaintiffs’       motion   for    summary    judgment.

However, instead of submitting one brief, defendants submitted two

briefs, one for their motion for summary judgment and one for their

opposition to plaintiffs’ motion for summary judgment.                 See ECF

Nos. 120 & 123.

      Four is not the same number as six.             Defendants have failed

to comply with the Court’s directive that the parties brief their

cross-motions using a total of four briefs, and thus the Court

strikes   defendants’     motion   for      summary    judgment      and    their

opposition to plaintiffs’ motion for summary judgment, ECF Nos.

120 & 123.    Defendants are directed to file promptly a single

brief of no more than 25 pages in support of their motion for

summary judgment and in opposition to plaintiffs’ motion for

summary judgment.


                                       2
Dated:   New York, New York
         April 8, 2020


                                      NAOMI REICE BUCHWALD
                                  UNITED STATES DISTRICT JUDGE




                              3
